Case 0:18-cv-62793-RNS Document 15 Entered on FLSD Docket 11/20/2018 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:18-cv-62793-RNS


      SHERIDAN HEALTHCORP, INC.,

                       Plaintiff,

      v.

      AETNA HEALTH INC., AETNA LIFE
      INSURANCE COMPANY, COVENTRY
      HEALTH AND LIFE INSURANCE
      COMPANY, COVENTRY HEALTH
      CARE OF FLORIDA, INC., COVENTRY
      HEALTH PLAN OF FLORIDA, INC., and
      FIRST HEALTH LIFE AND HEALTH
      INSURANCE COMPANY,

                       Defendants.



      PLAINTIFF’S MOTION TO FILE UNDER SEAL ITS REPLY IN SUPPORT OF
           EMERGENCY MOTION TO REMAND AND INCORPORATED
                          MEMORANDUM OF LAW

           Plaintiff Sheridan Healthcorp, Inc. (“Sheridan”), by and through its undersigned counsel,

  pursuant to S.D. Fla. L.R. 5.4(b), respectfully moves this Court for an order authorizing the filing

  under seal of Sheridan’s Reply in Support of Emergency Motion to Remand and Incorporated

  Memorandum of Law and its accompanying exhibits. (“Reply”). In support, Sheridan states the

  matters set forth below.

                                     MEMORANDUM OF LAW

           The Reply may attach and reference highly sensitive information that in this matter

  before Chief Judge Jack Tuter in the Circuit Court of the Seventeenth Judicial Circuit in and for

  Broward County, Florida, Case No. CACE 15-009394 (07) (“State Court”) is subject to a
Case 0:18-cv-62793-RNS Document 15 Entered on FLSD Docket 11/20/2018 Page 2 of 5




  Confidentiality Order, entered on October 29, 2015, and attached to this motion as Exhibit A

  (“Confidentiality Order”).

         It is well established in the Eleventh Circuit that “the common law right of access may be

  overcome by a showing of good cause, which requires ‘balanc[ing] the asserted right of access

  against the other party's interest in keeping the information confidential.’” Romero v. Drummond

  Co., Inc., 480 F.3d 1234, 1246 (11th Cir. 2007) (citing Chicago Tribune Co. v.

  Bridgestone/Firestone, Inc., 263 F.3d 1304, 1309 (11th Cir. 2001)).

         A district court must examine the nature and character of the information in question to

  determine whether good cause exists. See id. As explained in Romero:

         In balancing the public interest in accessing court documents against a party's
         interest in keeping the information confidential, courts consider, among other
         factors, whether allowing access would impair court functions or harm legitimate
         privacy interests, the degree of and likelihood of injury if made public, the
         reliability of the information, whether there will be an opportunity to respond to
         the information, whether the information concerns public officials or public
         concerns, and the availability of a less onerous alternative to sealing the
         documents


  Id. at 1246. Moreover, a “party’s privacy or proprietary interest in information sometimes

  overcomes the interest of the public in accessing the information.” Id.

         Good cause exists for Sheridan to file its Reply under seal given the confidential,

  sensitive, and proprietary nature of the information within and attached to its Reply.

         Specifically, Sheridan may incorporate within its Reply certain documents and portions

  of deposition testimony regarding the medical claims at issue and the operation of Sheridan’s

  business—information that has been designated “Confidential” or “Attorneys’ Eyes Only”

  pursuant to the State Court’s Confidentiality Order. The Confidentiality Order dictates that any

  information designated “Confidential” by a party in State Court may only be disclosed to certain
Case 0:18-cv-62793-RNS Document 15 Entered on FLSD Docket 11/20/2018 Page 3 of 5




  people, including counsel of record, the parties, and the Court. Ex. A at 3-4. Included in the

  definition of Confidential Information in the Confidentiality Order is information designated

  “Attorneys’ Eyes Only,” which is subject to additional protections beyond that of other

  Confidential Information. Id. at 4-5. Pursuant to the Confidentiality Order, “[a]ll portions of any

  pleadings, motions, briefs, memoranda, or other documents filed with the Court purporting to

  reproduce, summarize, or paraphrase Confidential Information shall be filed under seal,”

  including information and documents designated Attorneys’ Eyes Only. Id. at 6-7. Disclosure to

  the public of this proprietary information would be highly injurious to Sheridan. Romero, 480

  F.3d at 1246. Accordingly, and in compliance with Sheridan’s obligations pursuant to the

  Confidentiality Order, certain portions of the Reply, including certain exhibits designated

  Confidential Information or Attorneys’ Eyes Only, should be filed under seal.

         WHEREFORE Sheridan respectfully requests that: confidential portions of the Reply

  and certain of its accompanying exhibits remain under seal through the final resolution of this

  matter, including during any period of appeal taken by any party to this case except as otherwise

  stated in the above-referenced Confidentiality Order, as ordered by this Court, or required by

  law. A proposed order is submitted with this motion. A sealed copy and a redacted copy of the

  Reply will be filed in accordance with this Court’s ruling on this motion to file under seal.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Sheridan made reasonable efforts

  to confer with counsel for Defendants by email on November 20, 2018 in a good faith effort to

  resolve the issues raised in the instant motion, and Defendants did not respond.
Case 0:18-cv-62793-RNS Document 15 Entered on FLSD Docket 11/20/2018 Page 4 of 5




  Dated: November 20, 2018

                                     Respectfully submitted,
                                     /s/ Edward Soto
                                     Edward Soto (Fla. Bar No. 0265144)
                                     Edward.Soto@weil.com
                                     WEIL, GOTSHAL & MANGES LLP
                                     1395 Brickell Avenue, Suite 1200
                                     Miami, FL 33131
                                     Tel: (305) 577-3100
                                     Fax: (305) 374-7159

                                     -and-

                                     Todd S. Payne (Fla. Bar No. 834520)
                                     tpayne@zpllp.com
                                     ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                     1100 S.E. 6th Stree, Suite 2150
                                     Fort Lauderdale, FL 33301
                                     Telephone: (954) 989-6333
                                     Fax: (954) 989-7781

                                     Counsel for Plaintiff Sheridan Healthcorp, Inc.
Case 0:18-cv-62793-RNS Document 15 Entered on FLSD Docket 11/20/2018 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 20, 2018, I electronically filed the foregoing with the

  Clerk of the Court for the United States District Court for the Southern District of Florida by

  using the CM/ECF system, which sent notification of such filing to all CM/ECF participants.



                                              /s/ Edward Soto
                                              Edward Soto (Fla. Bar No. 0265144)
                                              Edward.Soto@weil.com
                                              WEIL, GOTSHAL & MANGES LLP
                                              1395 Brickell Avenue, Suite 1200
                                              Miami, FL 33131
                                              Tel: (305) 577-3100
                                              Fax: (305) 374-7159

                                              Counsel for Plaintiff Sheridan Healthcorp, Inc.
